Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 8/17/22 has been considered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Abrahamsson et al. (cited by applicant) is the closest art of record.  Abrahamsson et al. teaches a system including a Bluetooth earphone (110), a mobile phone (100), a  processor (310) operating along with a proximity sensor (one of sensors 250) and a motion sensor (another of sensors 250) , an earpiece (220) and a non-transitory medium (column 5, lines 29-39 and column 6, lines 10-24) for the detection of handling of the mobile device before an incoming call is answered. Abrahamsson et al. however does not teach or obviously suggest to switch audio signal of the call from being output to the Bluetooth earphone to being output to the earpiece based on information from the proximity sensor and the motion sensor when a user places the mobile phone is placed-near an ear of the user within a preset time after the call is answered along with the continued outputting of audio as set forth in claim 1.  The limitations of claims 2-5 depend upon those features of claim 1.  Similarly, Abrahamsson et al. does not teach or obviously suggest to automatically switch a call outputted by an audio output device to a the earpiece based on the electronic device being placed near the user’s ear within a preset time after the call is answered as set forth in claims 6 and 13.  The limitations of claims 7-12 and 14-20 depend upon those features of claims 6 and 13 respectively.
5. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/ANDREW L SNIEZEK/                                                                                    Primary Examiner, Art Unit 2688                                                                                                                    

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        8/25/22